United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-535
Issued: October 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 14, 2007 merit decision concerning the termination of her
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation effective June 27, 2006 on the grounds that she had no residuals of her
employment injuries after that date.
FACTUAL HISTORY
The Office accepted that on September 12, 2001 appellant, then a 54-year-old personal
assistant, sustained traumatic tendinitis of her right third and fourth fingers when she caught her
right hand in a file cabinet. It also accepted that appellant sustained left wrist tendinitis on

October 16, 2003 due to lifting a stack of files. In mid 2004, the Office accepted that appellant
sustained bilateral carpal tunnel syndrome due to performing repetitive work duties over time.
Appellant stopped work for various periods and the Office paid her disability compensation.1
In September 2001, appellant began to be treated by Dr. Steven W. Hallstrom. The
findings of December 10, 2003 electromyogram (EMG) and nerve conduction testing of
appellant’s upper extremities showed normal results with borderline prolonged right distal
median motor latency. On November 4, 2004 Dr. Hallstrom stated that appellant has positive
Tinsel’s test bilaterally and diagnosed bilateral carpal tunnel syndrome, severe right thumb pain,
left lateral epicondylitis and repetitive stress syndrome.
On January 20, 2005 Dr. Hallstrom diagnosed bilateral carpal tunnel syndrome, repetitive
work syndrome, lateral epicondylitis and status postsurgery for right trigger thumb.2 On May 6,
2005 he diagnosed paresthesias in both arms, bilateral positive Tinsel’s tests, repetitive work
syndrome and neck pain. On May 31, 2005 Dr. Hallstrom stated that when he saw appellant on
April 19, 2005 she reported having paresthesias in both arms since April 15, 2005 and exhibited
bilateral positive Tinsel’s tests. He indicated that she was totally disabled for the period April 18
to May 9, 2005 and stated that when he saw her on April 19, 2005 he “did not feel that she could
work at that time related to her employment condition, that namely being a repetitive work
syndrome.” On September 8, 2005 Dr. Hallstrom indicated that appellant had bilateral positive
Tinsel’s tests, right greater than left.
On August 21, 2005 Dr. Wayne Thompson, a Board-certified orthopedic surgeon, who
served as an Office referral physician, noted on examination that appellant exhibited normal
range of motion of her fingers and hands. He found that appellant did not exhibit any clinical
signs of left wrist tendinitis or tendinitis of her right third and fourth fingers. Dr. Thompson
stated that appellant had a positive Phalen’s test on right and a negative on the left and indicated
that EMG testing was normal with respect to bilateral carpal tunnel syndrome. He concluded
that the work-related conditions of tendinitis of the right third and fourth fingers (sustained on
September 12, 2001) and left wrist tendinitis (sustained on October 16, 2003) had resolved.
Dr. Thompson indicated that appellant only had mild symptoms of carpal tunnel syndrome on
the right.
The Office determined that there was a conflict in the medical evidence and referred
appellant to Dr. Gary E. Wyard, a Board-certified orthopedic surgeon, for an impartial medical
examination and opinion on whether she continued to have residuals of his accepted employment
injuries. On February 8, 2006 Dr. Wyard detailed appellant’s accepted employment injuries and
noted that she complained of pain in her arms and hands. On examination appellant had normal
motor and sensory testing in the upper extremities. There was no intrinsic atrophy or thenar
atrophy of the hands but there was tenderness in both forearms and evidence of arthritis in both
hands with joint swelling and mild subluxations. Dr. Wyard stated that appellant had a
questionable positive Phalen’s test on the right and noted that he did not have “any actual EMG
1

Appellant periodically returned to work in light-duty positions for the employing establishment. She generally
worked for two days per week.
2

On December 15, 2004 appellant underwent a surgical release of her right trigger thumb.

2

report available for review.”3 He agreed with the findings of Dr. Thompson and concluded that
the accepted conditions of tendinitis of the right third and fourth fingers and left wrist tendinitis
had resolved. Dr. Wyard noted that appellant had nonwork-related degenerative disc disease of
the neck and stated that she could perform her usual light-duty work on a full-time basis.
In a May 10, 2006 letter, the Office advised appellant of its proposed termination of her
compensation based on the opinion of Dr. Wyard. It provided appellant 30 days to submit
additional evidence if she felt the termination was unwarranted. In a June 13, 2006 letter,
appellant argued that she continued to have residuals of her three accepted employment injuries.
In a June 27, 2006 decision, the Office terminated appellant’s compensation effective
June 27, 2006 on the grounds that she had no residuals of her employment injuries after that date.
It based its termination on the opinion of Dr. Wyard, the impartial medical specialist. The Office
terminated appellant’s compensation for both wage-loss and medical benefits.
In July 2007, the Office requested that Dr. Wyard provide “medical reasoning to support
your conclusion that the bilateral [carpal] tunnel syndrome has resolved.” In an August 8, 2007
report, Dr. Wyard stated that appellant did not consistently exhibit objective signs of carpal
tunnel syndrome such as through positive Phalen’s tests or validation of numbness over the
thumb, index, long and radial half of the ring fingers. He stated that thenar atrophy had not been
documented and indicated that it was never clearly documented that appellant had carpal tunnel
syndrome. Dr. Wyard stated that appellant had two EMG tests which did not show carpal tunnel
syndrome and stated that it is “nearly impossible to make a diagnosis of carpal tunnel syndrome
without a positive EMG.”
In a September 14, 2007 decision, the Office affirmed its June 27, 2006 termination
decision.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,4 once the Office has accepted a claim
it has the burden of justifying termination or modification of compensation benefits.5 The Office
may not terminate compensation without establishing that the disability ceased or that it was no
longer related to the employment.6 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
3

Dr. Wyard indicated that other physicians had mentioned that appellant had normal EMG findings.

4

5 U.S.C. §§ 8101-8193.

5

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

6

Id.

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

the Secretary shall appoint a third physician who shall make an examination.”8 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.9
ANALYSIS
The Office accepted that on September 12, 2001 appellant, then a 54-year-old personal
assistant, sustained traumatic tendinitis of her right third and fourth fingers when she caught her
right hand in a file cabinet. It also accepted that she sustained left wrist tendinitis on October 16,
2003 due to lifting a stack of files. In mid 2004, the Office accepted that appellant sustained
bilateral carpal tunnel syndrome due to performing her repetitive work duties over time. The
Office terminated appellant’s compensation effective June 27, 2006 on the grounds that she had
no residuals of her employment injuries after that date. It based its termination on the
February 8, 2006 report of Dr. Wyard, a Board-certified orthopedic surgeon who served as an
impartial medical specialist.
The Office properly determined that there was a conflict in the medical opinion between
Dr. Thompson, a Board-certified orthopedic surgeon acting as an Office referral physician, and
Dr. Hallstrom, an attending Board-certified family practitioner, on the issue of whether appellant
continued to have residuals of her employment injuries.10 In order to resolve the conflict, it
properly referred appellant, pursuant to section 8123(a) of the Act, to Dr. Wyard for an impartial
medical examination and an opinion on the matter.11
The Board finds that the February 8, 2006 report of Dr. Wyard is not sufficiently
rationalized to constitute the weight of the medical evidence regarding the question of whether
appellant continued to have residuals of her employment injuries.12 In his February 8, 2006
report, Dr. Wyard indicated that appellant had some normal findings on examination including
normal motor and sensory testing in the upper extremities and the lack of intrinsic atrophy or
thenar atrophy of the hands. However, he also reported tenderness in both forearms, a
questionable positive Phalen’s test on the right and evidence of arthritis in both hands with joint
swelling and mild subluxations. Dr. Wyard concluded that the accepted conditions of tendinitis
of the right third and fourth fingers and left wrist tendinitis had resolved but he did not provide
any explanation for this opinion. He did not explain why appellant exhibited tenderness in her
8

5 U.S.C. § 8123(a).

9

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

10

On August 21, 2005 Dr. Thompson concluded that the work-related conditions of tendinitis of the right third
and fourth fingers and left wrist tendinitis had resolved and that appellant only had mild symptoms of carpal tunnel
syndrome on the right. In contrast, Dr. Hallstrom indicated in reports dated between late 2004 and late 2005 that
appellant continued to have employment-related bilateral carpal tunnel syndrome.
11

See supra note 8 and accompanying text.

12

See supra note 9 and accompanying text.

4

arms or explain when he felt the accepted tendinitis conditions had resolved.13 In addition,
Dr. Wyard did not provide a clear opinion that appellant did not have any residuals of bilateral
carpal tunnel syndrome.14 He indicated that other physicians had mentioned that appellant had
normal EMG findings, but he acknowledged that he did not have “any actual EMG report
available for review.
After the June 27, 2006 termination of appellant’s compensation, the Office requested
that Dr. Wyard provide “medical reasoning to support your conclusion that the bilateral [carpal]
tunnel syndrome has resolved.” In an August 8, 2007 report, Dr. Wyard stated that appellant did
not consistently exhibit objective signs of carpal tunnel syndrome such as through positive
Phalen’s tests or validation of numbness over the thumb, index, long and radial half of the ring
fingers. He stated that appellant had two EMG tests which did not show carpal tunnel syndrome
and stated that it is “nearly impossible to make a diagnosis of carpal tunnel syndrome without a
positive EMG.”
The Board notes that Dr. Wyard’s provision of additional medical opinion in
August 2006 did not cure the deficiencies in the medical evidence at the time of the termination
of appellant’s compensation in June 2006. The Office has the responsibility to present evidence
supporting termination of compensation at the time the termination is effectuated. For these
reasons, it did not meet its burden of proof to terminate appellant’s compensation effective
June 27, 2006.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation effective June 27, 2006 on the grounds that she had no residuals of her
employment injuries after that date.

13

Dr. Wyard indicated that appellant had swelling in her hands but did not explain why he felt it was due to
arthritis rather than due to a work-related condition.
14

Dr. Wyard did not indicate why he felt that appellant had a questionable positive Phalen’s test on the right.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 14, 2007 decision is reversed.
Issued: October 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

